Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the prior art does not include the staggered first and second (upper and lower) connection portions because the prior art has front and rear terminal portions that are at the same height.  However, as noted in the rejection below, the upper tulip clip of the front terminal 751 and the lower clip of the rear terminal 752 may be considered the first and second “connection portions” as claimed.  The claim terminology “connection portion” does not require any particular structure to prevent this interpretation and does not preclude additional connection portions such as in the prior art where four “connection portions” are present (i.e. an upper front terminal connection portion, a lower front terminal connection portion, an upper rear terminal connection portion and lower rear terminal connection portion), where the front and rear portions are staggered in the installation direction.  Therefore, the rejection is maintained and made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Ogura (US Pub 2016/0294093 of record).
In regard to claims 1, 2, 8 and 10, Ogura teaches a battery pack 50 detachably mounted to a power tool (figures 5 and 6), the power tool comprising a positive connection terminal (male terminals 34), a negative connection terminal (male terminals 34, paragraph [0020]), and a tool communication terminal (see paragraph [0069] - communication terminal of the tool, not shown), and 
the battery pack comprises: 
a housing (shown in figure 5, 6,  8 etc.), wherein a connection interface is formed in at least part of the housing to connect the battery pack to the power tool (to attachment portion 20); and the battery pack is able to be connected to the power tool in an installation direction (by sliding in a direction shown below); a cell group (cylindrical cells - paragraph [0068]) accommodated in the housing, the cell group comprising a plurality of cells, and the plurality of cells being electrically connected to form the cell group; 
a positive power supply terminal connected to a positive electrode of the cell group and for connecting to the positive connection terminal of the power tool; a negative power supply terminal connected to a negative electrode of the cell group and for connecting to the negative connection terminal of the power tool (paragraph [0020, 0074]); and a battery pack communication terminal 68 for connecting to the tool communication terminal of the power tool to establish a communication connection between the battery pack and the power tool (paragraph [0069]); 
wherein the battery pack communication terminal comprises: a first connection portion (upper part of front terminal portions 751), which is in contact connection to an upper portion of the tool communication terminal (male terminal 34) of the power tool; and a second connection portion (lower part of rear terminal portions 752), which is in contact connection to a lower portion of the tool communication terminal 34 of the power tool; and wherein the first connection portion and the second 

    PNG
    media_image1.png
    527
    876
    media_image1.png
    Greyscale

In regard to claims 4 and 5, as annotated above a length of the first connection portion is less than a length of the second connection portion in the installation direction, however, which portions are considered the first and second connection portion may be changed such that a length of the first connection portion is greater than a length of the second connection portion in the installation direction (by selecting the upper part of rear terminal 752 as the first terminal and selecting the lower part of front terminal 751 as the second terminal).
In regard to claim 6, the first connection portion is in contact with the upper portion of the tool communication terminal at a first contact position, the second connection portion is in contact with the lower portion of the tool communication terminal at a second contact position, and the first contact position and the second contact position are staggered from each other in the installation direction (see annotated figure 7 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura as applied to claim 1 or 8 above.
In regard to claim 3, 7 and 9, Ogura teaches the battery pack of claim 1 but does not disclose specific lengths or distances between connection portions.  However, the as the prior art teaches a power tool and battery pack which is of a known size and scale, such ranges are taken to be obvious in order to miniature the components of the battery pack to enhance the portability of the power tool system.  In any event, changes to size and shape of the prior art battery pack and system are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrier et al. (USP 6,237,698 newly cited) teaches staggered tulip clips (see figure 7) considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723